— Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board, filed April 3, 1974, which adopted and affirmed a referee’s decision sustaining determinations of the respondent (1) that the claimant was ineligible to receive the benefits paid to him January 26 through July 5, 1970, January 4 through January 31, 1971, February 1 through March 7, 1971, and March 22 through May 2, 1971 because he was not totally unemployed; (2) charging claimant with an overpayment in benefits ruled to be recoverable; and (3) holding that he made false statements to obtain benefits for which a forfeiture of future benefit rights was imposed. In our view, there is *621substantial evidence in the record to sustain the board’s determination that claimant was not totally unemployed. The record reveals a pattern of controlled employment in a family owned business which consisted of the operation of one truck by the claimant. On the evidence herein presented, the board could find that the ownership by claimant’s wife of the truck was a fiction utilized in order to permit claimant to operate the truck within the union rules. The finding of the board that the claimant made false statements to obtain benefits is also supported by the record. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Kane, Main and Larkin, JJ., concur.